Exhibit 10.11

 

SEVERANCE AGREEMENT

 

This SEVERANCE AGREEMENT (this “Agreement”) made this 25th day of March 2009, is
by and between Citi Trends, Inc., a Delaware corporation (the “Company”), and
Ivy D. Council, an individual (the “Executive”).

 

WHEREAS, the Company and the Executive are also parties to an Employment
Non-Compete, Non-Solicit and Confidentiality Agreement (the “Confidentiality
Agreement”) and certain restricted stock award and stock option agreements
(collectively, the “Equity Agreements”) which are to remain in full force and
effect;

 

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, the
parties agree as follows:

 

1.             Termination Payments and Benefits.  Regardless of the
circumstances of the Executive’s termination, Executive shall be entitled to
payment when due of any earned and unpaid base salary, expense reimbursements
and vacation days accrued prior to the termination of Executive’s employment,
and other unpaid vested amounts or benefits under Company retirement and health
benefit plans, and, as applicable, under Equity Agreements in accordance with
their terms, and to no other compensation or benefits.  If (i) the Company
terminates the Executive’s employment without Cause, or (ii) the Executive
terminates employment with the Company within twelve (12) months following the
occurrence of a Change in Control, provided that within such period, either
Executive’s job duties have been materially and permanently diminished or the
Executive’s compensation has been materially decreased, then, in the case of
either (i) or (ii) above, the Company will provide the Executive with separation
payments of twelve (12) months base salary at Executive’s base salary rate at
the time of Executive’s termination or if greater, the Executive’s base rate in
effect on the Change of Control Date; to be paid in twenty-six (26) regular
bi-weekly pay periods beginning on the first pay period following the
termination of the Executive and Executive’s execution of the Separation and
General Release Agreement referenced below.

 

For purposes of this Agreement, “Change in Control” shall mean the occurrence of
any one of the following events:

 

(1)           the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “1934 Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the 1934 Act) of 50% or more of the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (1), the following acquisitions shall not constitute a Change of
Control: (i) any acquisition by a Person who is on the date of this Agreement
the beneficial owner of 50% or more of the Outstanding Company Voting
Securities, (ii) any acquisition directly from the Company, (iii) any
acquisition by the Company, (iv) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (v) any acquisition by any corporation pursuant to
a transaction which complies with clauses (i), (ii) and (iii) of subsection
(3) of this definition; or

 

--------------------------------------------------------------------------------


 

(2)           individuals who, as of the date of this Agreement, constitute the
Board of Directors of the Company (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board of Directors of the Company;
provided, however, that any individual becoming a director subsequent to the
Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board of Directors of the
Company; or

 

(3)           consummation of a reorganization, merger, consolidation or share
exchange or sale or other disposition of all or substantially all of the assets
of the Company (a “Business Combination”), in each case, unless, following such
Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of the corporation resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Voting Securities, and (ii) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of
the combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination, and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

 

(4)           approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.

 

These separation payments are conditioned upon Executive executing a Separation
and General Release Agreement at the time of termination which releases and
waives any and all claims against the Company and its affiliated persons and
companies, and is acceptable to the Company.

 

In all other circumstances of separation, including if the Executive resigns,
retires or is terminated for Cause, the Executive shall not be entitled to
receive any separation payments.  For purposes of this Agreement, “Cause” shall
mean the Executive’s:

 

(1)           commission of an act of fraud or dishonesty, the purpose or effect
of which, in the CEO and/or Board’s sole determination, adversely affects the
Company;

 

2

--------------------------------------------------------------------------------


 

(2)           conviction of a felony or a crime involving embezzlement,
conversion of property or moral turpitude (whether by plea of nolo contendere or
otherwise);

 

(3)           engaging in willful or reckless misconduct or gross negligence in
connection with any property or activity of the Company, the purpose or effect
of which, in the CEO and/or Board’s sole determination, adversely affects the
Company;

 

(4)           material breach of any of the Executive’s obligations as an
employee or  stockholder as set forth in the Company’s Information Security
Policies and Code of Business Conduct, the Confidentiality Agreement or any
other agreement in effect between the Company and the Executive; provided that,
in the event such breach is susceptible to cure, the Executive has been given
written notice by the CEO and/or Board of such breach and 30 days from such
notice fails to cure the breach; or

 

(5)           failure or refusal to perform any material duty or responsibility
under this Agreement or a determination that the Executive has breached his
fiduciary obligations to the Company; provided that, in the event such failure,
refusal or breach is susceptible to cure, the Executive has been given written
notice by the CEO and/or Board of such failure, refusal or breach and 30 days
from such notice fails to cure such failure, refusal or breach.

 

2.             Notice.  The Executive will send all communications to the
Company in writing, to: Senior Vice President of Human Resources, Citi
Trends, Inc., 104 Coleman Blvd., Savannah, Georgia 31408, Fax: (912) 443-3663. 
All communications from the Company to the Executive relating to this Agreement
shall be sent to the Executive in writing at his office and home address as
reflected in the Company’s records.

 

3.             Amendment.  No provisions of this Agreement may be modified,
waived, or discharged except by a written document signed by a duly authorized
Company officer and the Executive.  A waiver of any conditions or provisions of
this Agreement in a given instance shall not be deemed a waiver of such
conditions or provisions at any other time in the future.

 

4.             Choice of Law and Venue.  The validity, interpretation,
construction, and performance of this Agreement shall be governed by the laws of
the State of Georgia (excluding any that mandate the use of another
jurisdiction’s laws).  Any action to enforce or for breach of this Agreement
shall be brought exclusively in the state or federal courts of the County of
Chatman, City of Savannah.

 

5.             Successors.  This Agreement shall be binding upon, and shall
inure to the benefit of, the Executive and Executive’s estate, but the Executive
may not assign or pledge this Agreement or any rights arising under it, except
to the extent permitted under the terms of the benefit plans in which Executive
participates.  Without the Executive’s consent, the Company may assign this
Agreement to any affiliate or to a successor to substantially all the business
and assets of the Company.

 

6.             Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute the same instrument.

 

3

--------------------------------------------------------------------------------


 

7.             Entire Agreement.  This Agreement and the Confidentiality
Agreement between the parties constitute the entire agreement between the
parties and supersede any and all prior contracts, agreements, or understandings
between the parties which may have been entered into by Company and the
Executive relating to the subject matter hereof.  This Agreement may not be
amended or modified in any manner except by an instrument in writing signed by
both the Company and the Executive.  The failure of either party to enforce at
any time any of the provisions of this Agreement shall in no way be construed to
be a waiver of any such provision or the right of such party thereafter to
enforce each and every such provision.  No waiver of any breach of this
Agreement shall be held to be a waiver of any other or subsequent breach.  All
remedies are cumulative, including the right of either party to seek equitable
relief in addition to money damages.

 

8.             Employment At-Will Relationship.  Executive and the Company agree
that nothing in this Agreement alters the at-will nature of Executive’s
employment relationship with the Company.

 

IN WITNESS WHEREOF, the parties hereto have set their hands as of the day and
year first written above.

 

 

 

CITI TRENDS, INC.

 

 

 

 

 

By:

/s/ R. Edward Anderson

 

Name:

R. Edward Anderson

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

/s/ Ivy D. Council

 

Ivy D. Council

 

4

--------------------------------------------------------------------------------